Douglas, J.,
dissenting. I respectfully dissent. In affirming the judgment of the trial court as to plaintiff Adair and reversing and remanding as to the other plaintiffs, the court of appeals, in a succinct, well-reasoned decision, stated, in part:
“In general a shareholder cannot sue for injuries to his corporation. *179However, there are two major, often overlapping, exceptions to this general rule: (1) where there is a special duty, such as a contractual duty, between the wrongdoer and shareholder, and (2) where the shareholder suffered an injury separate and distinct from that suffered by other shareholders. 12(B) Fletcher Cyclopedia of the Law of Private Corporations (1984) 421, Section 5911. Although the defendants argue that both of these elements are necessary to justify an individual action, the existence of either one will suffice. Fletcher, supra, Section 5921; Norman v. Nichiro Gyogyo Kaisha, LTD (Alaska 1982), 645 P. 2d 191. A personal guaranty for a loan to a corporation can be a basis for a personal cause of action by a stockholder. Sacks v. American Fletcher National Bank & T. Co. (1972), 258 Ind. 189, 279 N.E. 2d 807; Buschmann v. Professional Men’s Assoc. (1969), 405 F. 2d 659; Fletcher, supra, Section 5916. Therefore, the Houks as loan guarantors have standing to sue.
“Plaintiff Harold Adair, however, does not have standing to sue. Unlike the other plaintiffs, he has not guaranteed loans for the corporation. The injuries that he suffered were suffered in common by all shareholders and employees. His remedy lies through a Houk Co. claim against the defendants. Thus, summary judgment was proper as to his claim.”
It is my judgment that the unanimous court of appeals has properly set forth the applicable law and has done so in verbiage that cannot be improved upon. Thus, I would affirm the decision of the court of appeals in all respects and, accordingly, I dissent herein.